ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant again urges us to hold that Article 946, V.A.P.C., was repealed by implication by the adoption of Article 934a, V.A.P.C. He says that he would be inclined to agree with our opinion if there was any other statute in Texas which required or authorized a license for the use of nets. An examination of Article 946 shows it to be complete in itself. We need not look to .any other statute because Article 946 itself contains the provision, “The Commissioner shall then issue to the owner of it *585a permit to use such seine or net for one year from the date of such permit,” and makes it an offense for any person to fail to have a permit for such net.
The only effect of the repeal of Article 4044, V.A.C.S., and the enactment of Article 934a is to change the “cost of such tag” set forth in Article 946.
Article 934a provides for a permit to be issued to commercial fishermen. Article 946 provides for a permit to be issued to the owner of any net who makes application therefor. As the law now stands, the state may prosecute under Article 934a if it can prove that the operator of the unlicensed net is a commercial fisherman and prosecute under Article 946 if one is found operating an unlicensed net and the state is not in a position to prove that he is doing so for profit.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.